BUMSEY, J.
I concur in the reversal of the judgment in this case. The plaintiff was bound to prove not only that it had possession of this property, but that it had the right to possession as against the defendant, and unless it had such right there clearly would be no justification for this judgment. The right of possession in this case could only arise from the title, or, if no title were shown, the plaintiff might possibly maintain this action, if it were made to appear that it had had an undisputed possession of these premises, and the trespass by the defendant worked an irreparable damage. Corning v. Nail Factory, 40 N. Y. 191. Ordinarily, where one claims that his land has been trespassed upon, he should bring his action at law to recover his damages for the trespass; and he is not warranted in bringing an action in equity unless some necessity is shown for granting equitable relief, which is not the case here. It would have been perfectly proper, in my judgment, to dismiss the complaint for the reason that the acts of the defendant were not, in any event, anything but a trespass, and the plaintiff could obtain all the relief he was entitled to by an action at law for damages; and I think that this action in equity should be determined adversely to the plaintiff upon that ground. But if it should be thought that the acts of the defendant were of such a nature as to work irreparable damage, and thereby entitle the plaintiff to an injunction to restrain them, it still could have no relief in this action unless it showed a right of possession superior to that claimed by the defendant. In this case the plaintiff depends upon its title, and it claims to derive the right of possession solely from the fact that it has title to the premises. There was an absolute failure, in my judgment, of any proof that the plaintiff had title as against the defendant. When one claims to be the owner of land, and seeks to establish that fact, there are three ways to prove his title: If there is a conceded common source of title, the plaintiff *913may show that he succeeded to the title from the common source. If there is no common source of title, and no privity between the parties, as is the case here; then the plaintiff can only prove his title by deriving it from an original source of the title, or by showing that some ancestor or grantor was in possession, and deriving his title from that person. In this case the plaintiff, to establish its title, proved the will of one James Ferris, which was admitted to probate on the láth of April, 1747, and which devised lands said to include the premises in dispute. But there was no proof that James Ferris was ever in possession of the premises, nor was there any proof that any person was in possession of them by a title derived from James Ferris or by any other right until 1859 or 1860. To that possession reference will be made shortly. The defendant, on the contrary, sought to derive his title from one John Ferris, who conveyed to Robert Heaton in 1792 certain premises, which are said to include the lands in question. There was described as conveyed in this deed an equal undivided one-half of premises of which the lot in question is said to be a part. The defendant claims to be the owner of this undivided half by title from Robert Heaton, the grantee of Ferris. But there is no proof of possession until 1858 or 1859, at which time evidence of possession is given by both parties. That evidence amounts to this: That one Laytin occupied the land which had originally been conveyed to Heaton, and one Van Antwerp occupied the land which is said to have been devised by James Ferris. It appears that Laytin and Van Antwerp were in possession of these premises from time to time, each claiming the right to be there. So far as appears, that possession continued down to the time when the plaintiff took possession of the premises and afterwards, and it is upon that right that the plaintiff bases its claim to have an injunction to restrain the defendant from his occupation of these lands. The evidence is entirely insufficient to show any adverse possession on the part of the plaintiff, or to show that any of the plaintiff’s grantors were in exclusive possession of these premises. When we first find any one in possession, we find Laytin claiming the right to be there, and Van Antwerp claiming the same right, and each party holding possession as he was desirous or his necessities seemed to require. I am quite clear that that state of facts did not warrant the plaintiff in claiming it either had or was entitled to exclusive possession of these premises, so as to authorize the court to restrain the other occupation of these "lands by this defendant. I think the judgment should be reversed, and that the plaintiff should not be allowed to maintain this action, but should be put to an action in ejectment or trespass to establish its right to the possession of the premises before calling upon the court to exercise its equitable jurisdiction in the case.
HATCH, J., concurs.
INGRAHAM, J.
I cannot concur with Mr. Justice PATTERSON. The action was brought for an injunction to restrain the defendant from trespassing upon certain property, described as “Plot A,” in *914the possession of, and claimed to be owned by, the plaintiff. The court found that, upon delivery to the plaintiff of certain deeds, “the plaintiff became the sole owner and went into possession of all of the land mentioned in said two deeds, and has continued in possession of all of the same, excepting some parcels of land which it took by deed from James M. Waterbury and wife, which parcels since the date of said deed have been sold or leased by the plaintiff; that no part of plot A, above mentioned, has been sold or leased by the plaintiff, and plaintiff is the sole owner and is in possession of said plot A, being the southeasterly portion of the said property shown on said map,” and which was the property conveyed to the plaintiff by Henry L. P. Boehme and wife; that the plaintiff had since the year 1888 been in the sole and exclusive possession of the said land, claiming the same under a conveyance to it by metes and bounds. This finding is amply sustained by the evidence. The plaintiff’s title is based upon a partition deed dated February 20, 1819, which describes the property by metes and bounds, and purports to convey the absolute title in fee simple to one George Ferris; and from him there is a clear chain of title conveying the property to the plaintiff. In an action for an injunction to restrain the defendants from trespassing upon real property in the possession of and claimed by the plaintiff, I do not understand that it is essential that the plaintiff should prove his title to the property beyond question. It is certainly sufficient if it is shown that the plaintiff is in possession of the property, which possession has continued for years, and is based upon the claim of the fee, founded upon a deed purporting to convey the land in fee simple. That the plaintiff is and has been since the year 1888 in the occupation of the land, claiming the absolute and exclusive title to it, is not seriously disputed; and such possession is sustained by the evidence, and is found by the court as a fact.. That a party thus in possession of land is entitled to maintain an action in equity to restrain a trespass is well settled -by numerous authorities. Baron v. Korn, 127 N. Y. 224, 27 N. E. 804; Wheelock v. Noonan, 108 N. Y. 179, 15 N. E. 67. It cannot be questioned but that, upon the plaintiff’s testimony, it established a valid title to this property. The title is based upon the deed dated February 20, 1819, made by Samuel Deal and others, commissioners in a partition proceeding in the supreme court, to George Ferris. It seems that a certain tract of land, of which the plaintiff claims that the property in question was a part, became vested in one James Ferris, who died about the year 1773, leaving a last will and testament, by which this land was devised to the testator’s two sons, James and David Ferris; that in the year 1818 a proceeding was commenced in the supreme court to partition such land, and in that proceeding commissioners were duly appointed, who on the third Monday of October, 1818, reported that certain land, of which plot A was specifically described, could not be partitioned without great prejudice to the owner; and upon that day, by a rule of the supreme court duly entered, that report was confirmed, and the commissioners were ordered to sell “all and singular the premises mentioned in the proceedings in this cause, and de*915scribed therein, as follows.” The order then described by metes and bounds a tract of land which includes the land claimed by the plaintiff in this action. The commissioners under that order proceeded to sell this property, and reported to the supreme court on the 21st day of January, 1819, that they had made such sale, whereupon an order was entered confirming the report of the commissioners, and directing them to execute a good and sufficient conveyance to the said George Ferris, the purchaser, “which conveyances shall be a, bar, both in law and equity, against all the owners named in the proceedings in this cause, and all other persons claiming by, from, or under them, or any or either of them.” In pursuance of such order the commissioners executed and delivered to George Ferris a deed which purported to convey three separate tracts of land, the second of which includes the property in question. Surveyors were called by both the plaintiff and defendant, who located the land thus conveyed as including the property in question, and that seems to have been conceded upon the trial. The title thus conveyed by this deed to George Ferris has become vested in the plaintiff by an unbroken line of conveyances describing the premises by metes and bounds, and purporting to convey an absolute estate in fee simple in the property conveyed. This deed of the property under which the plaintiff claims title was made upon a judicial sale in partition, and the decree under which such sale was made adjudged that such property be sold by the commissioners. To carry out this direction of the court the commissioners sold the whole property, describing it by metes and bounds, and, under the direction of the court, conveyed such property to George Ferris. It is well settled that such a deed vests in the purchaser a presumptive title to the property. This presumption, followed by possession, is certainly sufficient to entitle the plaintiff to maintain an action to prevent a trespass upon the property thus conveyed to him.
The defendant, however, claimed an undivided moiety in the same property, and, upon the trial of this action, attempted to'prove that title. This claim is based upon a series of conveyances, the first of which is a deed made by John Ferris and Anna, his wife, to Bobert Heaton, dated March 28, 1792, and which conveys a tract of land in Westchester county, and also “the full and equal undivided moiety or half part of the aforesaid undivided lands, which are bounded on the north and on the south by two cross fences that extend into the Sound, easterly by the Sound, and westwardly by the premises hereby granted; containing one hundred and forty acres, be the same more or less.” It is claimed by the defendants that the property, an undivided half of which this conveyance purports to convey, includes the land in question in this action. But I fail to find any evidence from which this property conveyed or attempted to be conveyed by this deed can be located. There is no description by metes and bounds, and nothing to locate the property, an undivided moiety of which this deed purports to convey. It is simply de? scribed as a half of certain undivided lands, which appear to have adjoined the property described in the deed. Where these lands so bounded are, is undisclosed. The evidence further shows, how*916ever, that this property which was conveyed. to Heaton by a deed dated March 28, 1892, was conveyed to Adam and Noah Brown by a deed dated February 11, 1818, which conveys the property by the same description, and also an undivided moiety or half part of the same undivided common lands. There is further evidence of a deed made by Noah Brown and Ruth, Ms wife, to Adam Brown, dated August 6, 1817. This deed purports to convey the property conveyed by the deed of Heaton to Adam and Noah Brown, except that there is no conveyance of the undivided lands. After describing the property there conveyed, the deed contains tMs provision:
“Together with all the benefits and. advantages arising from the undivided lands, the said farm being purchased of Robert Heaton and wife; containing one hundred and forty acres, more or less.”
Here is.no attempt to convey to the grantee the undivided lands, but the description would be appropriate if the interest of the parties was an easement or right of way upon such undivided lands. It was after tMs deed was executed that the partition proceeding was commenced, and the deed of the commissioners made which conveyed the property by metes and bounds. Taking all the evidence, with the presumption that arises from a conveyance made by commissioners in partition, it would seem clear that at this time the Browns made no claim to this property which was included in the sale upon partition, and that the title to this property passed io the grantee in the deed from the commissioners. Adam Brown, the grantee under the last-named deed, died in the latter part of the year 1817, leaving a last will and testament giving Ms executors power to sell all of his real estate outside of the city of New York; and in pursuance of that power of sale his executors conveyed, by a deed dated February 6, 1833, to one John Drake the same property described in the conveyance to Adam and Noah Brown, and the defendant claims title under tMs deed. There is no finding by. the court that the defendant was ever in possession of the property under this deed, and his evidence of possession is extremely shadowy, indicating a series of trespasses or a claim of easement over the land, rather than a claim of fee. But in none of the deeds under wMch the defendant claims title is there a single description of the property by which it can be located. In none of these deeds is this common or undivided land described by any description which would include the land in the possession of the plaintiff. I think, upon the evidence, the plaintiff’s title to the land was established, ■or, at any rate, its possession of the property under a deed describing it by metes and bounds was sufficient to sustain this action to enjoin a trespass. I tMnk, therefore, that the judgment should be affirmed.
VAN BRUNT, P. J., concurs.